Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER by and among MEDIA GENERAL, INC., MERCURY NEW HOLDCO, INC., MERCURY MERGER SUB 1, INC., MERCURY MERGER SUB 2, LLC And LIN MEDIA LLC DATED AS OF MARCH 21, 2014 TABLE OF CONTENTS ARTICLE I CLOSING; MERGERS Section 1.1 Closing 2 Section 1.2 First Merger. 2 Section 1.3 Second Merger. 3 Section 1.4 New Holdco Post-Closing Matters. 5 ARTICLE II CONVERSION OF SECURITIES Section 2.1 Conversion of Securities in the First Merger. 6 Section 2.2 Conversion of Securities in the Second Merger. 6 Section 2.3 Election Procedures and Proration. 8 Section 2.4 Mercury Stock Options and Other Stock-Based Awards. 10 Section 2.5 Lares Share Options and Other Share-Based Awards 11 Section 2.6 Exchange of Mercury Shares 13 Section 2.7 Exchange of Lares Shares. 13 Section 2.8 Withholding Rights 16 Section 2.9 Adjustments 16 Section 2.10 Dissenting Shares 16 ARTICLE III REPRESENTATIONS AND WARRANTIES OF LARES Section 3.1 Company Organization. 17 Section 3.2 Capitalization. 18 Section 3.3 Authority; No Violation. 19 Section 3.4 SEC Filings 20 Section 3.5 Consents and Approvals 21 Section 3.6 Financial Statements. 21 Section 3.7 Broker’s Fees 21 Section 3.8 Absence of Certain Changes or Events 22 Section 3.9 Legal Proceedings 22 Section 3.10 Taxes. 22 Section 3.11 Employee Benefits. 24 Section 3.12 Compliance with Law; Permits. 27 Section 3.13 Certain Contracts. 28 Section 3.14 Undisclosed Liabilities 30 Section 3.15 Property. 30 Section 3.16 Environmental Matters 31 Section 3.17 State Takeover Laws 31 -i- Section 3.18 Internal Controls. 31 Section 3.19 Insurance 32 Section 3.20 Intellectual Property. 33 Section 3.21 Related Party Transactions 33 Section 3.22 Disclosure 34 Section 3.23 Certain Business Practices 34 Section 3.24 Vote Required 34 Section 3.25 MVPD Matters 34 Section 3.26 Opinion of Financial Advisor 35 Section 3.27 Lares Ownership of Mercury Capital Stock 35 Section 3.28 Lares Non-Managed Companies and Lares Licensees 35 Section 3.29 No Other Lares Representations and Warranties 35 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF MERCURY Section 4.1 Corporate Organization. 36 Section 4.2 Capitalization. 37 Section 4.3 Authority; No Violation. 39 Section 4.4 SEC Filings 40 Section 4.5 Consents and Approvals 40 Section 4.6 Financial Statements 41 Section 4.7 Broker’s Fees 41 Section 4.8 Absence of Certain Changes or Events 41 Section 4.9 Legal Proceedings 42 Section 4.10 Taxes. 42 Section 4.11 Employee Benefits. 44 Section 4.12 Compliance with Law; Permits. 46 Section 4.13 Certain Contracts. 48 Section 4.14 Undisclosed Liabilities 49 Section 4.15 Environmental Matters 49 Section 4.16 Property. 50 Section 4.17 State Takeover Laws 51 Section 4.18 Internal Controls. 51 Section 4.19 Insurance 52 Section 4.20 Intellectual Property. 52 Section 4.21 Related Party Transactions 53 Section 4.22 Disclosure 53 Section 4.23 Certain Business Practices 53 Section 4.24 Vote Required 54 Section 4.25 MVPD Matters 54 Section 4.26 Opinion of Financial Advisor 54 Section 4.27 Mercury Ownership of Lares Common Shares 54 Section 4.28 Availability of Funds 54 Section 4.29 Mercury Licensees 54 -ii- Section 4.30 No Other Representations and Warranties 55 ARTICLE V COVENANTS RELATING TO CONDUCT OF BUSINESS Section 5.1 Conduct of Businesses Prior to the Second Merger Effective Time 56 Section 5.2 Lares Forbearances 56 Section 5.3 Mercury Forbearances 59 Section 5.4 No Control of the other Party’s Business 61 ARTICLE VI ADDITIONAL AGREEMENTS Section 6.1 Form S-4; Joint Proxy Statement/Prospectus; NYSE Listing. 61 Section 6.2 Shareholder Meetings. 63 Section 6.3 Appropriate Action; Consents; Filings. 64 Section 6.4 Access to Information. 67 Section 6.5 Employee Matters. 68 Section 6.6 Directors’ and Officers’ Indemnification and Insurance. 69 Section 6.7 Advice of Changes 72 Section 6.8 Tax Matters. 73 Section 6.9 Approval Actions 73 Section 6.10 No Solicitation by Lares. 73 Section 6.11 No Solicitation by Mercury. 76 Section 6.12 Financing. 79 Section 6.13 [Reserved] 83 Section 6.14 Section 16 Matters 83 Section 6.15 Transaction Litigation 83 Section 6.16 Stock Exchange Delisting 83 Section 6.17 Obligations of Merger Subsidiaries 83 Section 6.18 Licensee Companies. 83 Section 6.19 Mercury Public Offering. 84 Section 6.20 Certain Actions 86 Section 6.21 Mercury Charter Amendment 86 ARTICLE VII CONDITIONS PRECEDENT Section 7.1 Conditions to Each Party’s Obligation to Effect the Mergers 86 Section 7.2 Conditions to Obligations of Mercury and Merger Subs 87 Section 7.3 Conditions to Obligations of Lares 88 Section 7.4 Frustration of Closing Conditions 89 -iii- ARTICLE VIII TERMINATION AND AMENDMENT Section 8.1 Termination 89 Section 8.2 Effect of Termination 91 Section 8.3 Termination Fee. 91 Section 8.4 Amendment 93 Section 8.5 Extension; Waiver 93 ARTICLE IX GENERAL PROVISIONS Section 9.1 Expenses 93 Section 9.2 Notices 93 Section 9.3 Definitions 94 Section 9.4 Interpretation Section 9.5 Counterparts Section 9.6 Entire Agreement Section 9.7 Governing Law; Jurisdiction Section 9.8 Publicity Section 9.9 Assignment; Third Party Beneficiaries Section 9.10 Specific Performance Section 9.11 Non-Survival of Representations, Warranties and Agreements Section 9.12 Non-Recourse Exhibit A – Plan of Merger Exhibit B – Articles of Incorporation of New Holdco Exhibit C – Bylaws of New Holdco Exhibit D – Amended and Restated Articles of Incorporation of Mercury Schedule 6.3 Mercury Disclosure Letter
